
  Bahrain 2002 (rev. 2017)
  
  

  

  


Preamble


In the name of God on high, and with His Blessing, and with His help, we Hamad bin Isa Al Khalifa, Sovereign of the Kingdom of Bahrain, in line with our determination, certainty, faith, and awareness of our national, pan-Arab and international Responsibilities; and in acknowledgment of our obligations to God, our obligations to the homeland and the citizens, and our commitment to fundamental principles and our responsibility to Mankind.


And in implementation of the popular will expressed in the principles enshrined in the National Action Charter; pursuant to the authority entrusted to us by our great people to amend the Constitution; out of our desire to complete the requirements of the democratic system of government for our beloved nation; striving for a better future in which the homeland and the citizen will enjoy greater welfare, progress, development, stability and prosperity through earnest and constructive cooperation between government and citizens which will remove the obstacles to progress; and out of a conviction that the future and working for the future is what all of us seek in the coming state; and in view of our belief that such an objective requires the exertion of efforts; and in order to complete the march, we have amended the existing Constitution.


This amendment has taken account of all the lofty values and the great human principles enshrined in the National Action Charter. These values and principles confirm that the people of Bahrain surge ahead in their triumphant march towards a bright future, God willing, a future in which the efforts of all parties and individuals unite, and the authorities in their new garb devote themselves to achieve the hopes and aspirations under his tolerant rule, declaring their adherence to Islam as a faith, a code of laws and a way of life, with their affiliation to the great Arab nation, and their association with the Gulf Cooperation Council now and in the future, and their striving for everything that will achieve justice, good and peace for the whole of Mankind.


The amendments to the Constitution proceed from the premise that the noble people of Bahrain believe that Islam brings salvation in this world and the next, and that Islam means neither inertness nor fanaticism but explicitly states that wisdom is the goal of the believer wherever he finds it he should take it, and that the Qur’an has been remiss in nothing.


In order to achieve this goal, it is essential that we listen and look to the whole of the human heritage in both East and West, adopting that which we consider to be beneficial and suitable and consistent with our religion, values and traditions and is appropriate to our circumstances, in the conviction that social and human systems are not inflexible tools and instruments which can be moved unchanged from place to place, but are messages conveyed to the mind, spirit and conscience of man and are influenced by his reactions and their circumstances of his society.


Thus these constitutional amendments are representative of the advanced cultural thought of our beloved nation. They base our political system on a constitutional monarchy founded on counsel [shura], which in Islam is the highest model for governance, and on the people’s participation in the exercise of power, which is the foundation of modern political thought. The Ruler, with his perspicacity, chooses certain experienced people to constitute the Consultative Council (Majlis al-Shura), and the aware, free and loyal people choose through elections those who make up the Chamber of Deputies (Majlis al-Nuwwab), and thus the two chambers together achieve the popular will represented by the National Assembly (Al-Majlis al-Watani).


These constitutional amendments undoubtedly reflect the joint will of the King and the people, and achieve for everyone the lofty ideals and the great humanitarian principles contained in the National Action Charter, and ensure that the people will advance to the high position for which their ability and preparedness qualify them, and which accords with the greatness of their history, and allows them to occupy their appropriate place among the civilized nations of the world.


This Constitution that we have promulgated contains the amendments that have carried out in accordance with the provisions of the National Action Charter and that complement all the unamended texts.


We have attached an explanation memorandum which will be used to explain its judgment.



Chapter I. The State



Article 1




a. The Kingdom of Bahrain is fully sovereign, independent Islamic Arab State whose population is part of the Arab nation and whose territory is part of the great Arab homeland. Its sovereignty may not be assigned or any of its territory abandoned.




b. The regime of the Kingdom of Bahrain is that of a hereditary constitutional monarchy, which has been handed down by the late Sheikh Isa bin Salman Al Khalifa to his eldest son Sheikh Hamad bin Isa Al Khalifa, the King. Then forward it will pass to his eldest son, one generation after another, unless the King in his lifetime appoints a son other than his eldest son as successor, in accordance with the provisions of the Decree on inheritance stated in the following clause.




c. All provisions governing inheritance are regulated by a special Royal Decree that will have a constitutional character, and which can only be amended under the provisions of Article 120 of the Constitution.




d. The system of government in the Kingdom of Bahrain is democratic, sovereignty being in the hands of the people, the source of all powers. Sovereignty shall be exercised in the manner stated in this Constitution.




e. Citizens, both men and women, are entitled to participate in public affairs and may enjoy political rights, including the right to vote and to stand for elections, in accordance with this Constitution and the conditions and principles laid down by law. No citizen can be deprived of the right to vote or to nominate oneself for elections except by law.




f. This Constitution may be amended only partly, and in the manner provided herein.



Article 2


The religion of the State is Islam. The Islamic Shari’a is a principal source for legislation. The official language is Arabic.



Article 3


The State flag, emblem, logos, honors and national anthem are laid down by law.



Chapter II. Basic Constituents of Society



Article 4


Justice is the basis of government. Cooperation and mutual respect provide a firm bond between citizens. Freedom, equality, security, trust, knowledge, social solidarity and equality of opportunity for citizens are pillars of society guaranteed by the State.



Article 5




a. The family is the basis of society, deriving its strength from religion, morality and love of the homeland. The law preserves its lawful entity, strengthens its bonds and values, under its aegis extends protection to mothers and children, tends the young and protects them from exploitation and safeguards them against moral, bodily and spiritual neglect. The State cares in particular for the physical, moral and intellectual development of the young.




b. The State guarantees reconciling the duties of women towards the family with their work in society, and their equality with men in political, social, cultural, and economic spheres without breaching the provisions of Islamic canon law (Shari’a).




c. The State guarantees the requisite social security for its citizens in old age, sickness, disability, orphanhood, widowhood or unemployment, and also provides them with social insurance and health care services. It strives to safeguard them against ignorance, fear and poverty.




d. Inheritance is a guaranteed right governed by the Islamic Shari’a.



Article 6


The State safeguards the Arab and Islamic heritage. It contributes to the advancement of human civilization and strives to strengthen the bonds between the Islamic countries, and to achieve the aspirations of the Arab nation for unity and progress.



Article 7




a. The State sponsors the sciences, humanities and the arts, and encourages scientific research. The State also guarantees educational and cultural services to its citizens. Education is compulsory and free in the early stages as specified and provided by law. The necessary plan to combat illiteracy is laid down by law.




b. The law regulates care for religious and national instruction in the various stages and forms of education, and at all stages is concerned to develop the citizen’s personality and his pride in his Arabism.




c. Individuals and bodies may establish private schools and universities under the supervision of the state and in accordance with the law.




d. The State guarantees the inviolability of the places of learning.



Article 8




a. Every citizen is entitled to health care. The State cares for public health and the State ensures the means of prevention and treatment by establishing a variety of hospitals and health care institutions.




b. Individuals and bodies may establish private hospitals, clinics or treatment centers under the supervision of the State in accordance with the law.



Article 9




a. Ownership, capital and work—in accordance with the principles of Islamic justice— are basic constituents of the social entity of the State and the national wealth, and are all individual rights with a social function regulated by law.




b. Public funds are inviolate, and it is the duty of every citizen to protect them.




c. Private ownership is protected. No one shall be prevented from disposing of his property within the limits of the law. No one shall be dispossessed of his property except for the public good in the cases specified and the manner stated by law and provided that he is fairly compensated.




d. Public expropriation of funds is prohibited, and private expropriation shall be a penalty only by judicial ruling in the cases prescribed by law.




e. The relationship between the owners of land and real estate and their tenants shall be regulated by law on economic principles while observing social justice.




f. The State shall endeavor to provide housing for citizens with limited income.




g. The State shall make the necessary arrangements to ensure the exploitation of land suitable for productive farming, and shall strive to raise the standards of farmers. The law lays down how small farmers are to be helped and how they can own their land.




h. The State shall take the necessary measures for the protection of the environment and the conversation of wildlife.



Article 10




a. The national economy is based on social justice, and it is strengthened by fair cooperation between public and private business. Its objective, within the limits of the law, is economic development according to a well-ordered plan and achievement of prosperity for the citizens, all within the bounds of the law.




b. The State endeavors to achieve the economic union of the Gulf Cooperation Council states and the states of the Arab League, and everything that leads to rapproachment, cooperation, coordination and mutual assistance among them.



Article 11


All natural wealth and resources are State property. The State shall safeguard them and exploit them properly, while observing the requirements of the security of the State and of the national economy.



Article 12


The State guarantees the common liability of society in bearing the burdens arising from public disasters and ordeals, and for compensating those affected by war damage or as a result of performing their military duties.



Article 13




a. Work is the duty of every citizen, is required by personal dignity and is dictated by the public good. Every citizen has the right to work and to choose the type of work within the bounds of public order and decency.




b. The State guarantees the provision of job opportunities for its citizens and the fairness of work conditions.




c. Compulsory work cannot be imposed on any person except in the cases specified by law for national exigency and for a fair consideration, or pursuant to a judicial ruling.




d. The law regulates the relationship between employees and employers on economic basis while observing social justice.



Article 14


The State encourages cooperation and saving, and supervises the regulation of credit.



Article 15




a. Taxes and public costs are based on social justice, and their payment is a duty under the law.




b. The law regulates exemption of low incomes from taxes in order to ensure that a minimum standard of living is safeguarded.



Article 16




a. Public jobs are a national service entrusted to their incumbents, and State employees shall have the public interest in mind when performing their jobs. Foreigners shall not be entrusted with public posts except in those cases specified by law.




b. Citizens are equal in the assumption of public posts in accordance with the conditions specified by law.



Chapter III. Public Rights and Duties



Article 17




a. Bahraini nationality shall be determined by law. A person inherently enjoying his Bahraini nationality cannot be stripped of his nationality except in case of treason, and such other cases as prescribed by law.




b. It is prohibited to banish a citizen from Bahrain or prevent him from returning to it.



Article 18


People are equal in human dignity, and citizens are equal before the law in public rights and duties. There shall be no discrimination among them on the basis of sex, origin, language, religion or creed.



Article 19




a. Personal freedom is guaranteed under the law.




b. A person cannot be arrested, detained, imprisoned or searched, or his place of residence specified or his freedom of residence or movement restricted, except under the provisions of the law and under judicial supervision.




c. A person cannot be detained or imprisoned in locations other than those designated in the prison regulations covered by health and social care and subject to control by the judicial authority.




d. No person shall be subjected to physical or mental torture, or inducement, or undignified treatment, and the penalty for so doing shall be specified by law. Any statement or confession proved to have been made under torture, inducement, or such treatment, or the threat thereof, shall be null and void.



Article 20




a. There shall be no crime and no punishment except under a law, and punishment only for acts committed subsequent to the effective date of the law providing for the same.




b. Punishment is personal.




c. An accused person is innocent until proved guilty in a legal trial in which he is assured of the necessary guarantees to exercise the right of defence at all stages of the investigation and trial in accordance with the law.




d. It is forbidden to harm an accused person physically or mentally.




e. Every person accused of an offense must have lawyer to defend him with his consent.




f. The right to litigate is guaranteed under the law.



Article 21


The extradition of political refugees is prohibited.



Article 22


Freedom of conscience is absolute. The State guarantees the inviolability of worship, and the freedom to perform religious rites and hold religious parades and meetings in accordance with the customs observed in the country.



Article 23


Freedom of opinion and scientific research is guaranteed. Everyone has the right to express his opinion and publish it by word of mouth, in writing or otherwise under the rules and conditions laid down by law, provided that the fundamental beliefs of Islamic doctrine are not infringed, the unity of the people is not prejudiced, and discord or sectarianism is not aroused.



Article 24


With due regard for the provisions of the preceding Article, the freedom of the press, printing and publishing is guaranteed under the rules and conditions laid down by law.



Article 25


Dwellings are inviolate. They cannot be entered or searched without the permission of their occupants exception in cases of maximum necessity as laid down and in the manner provided by law.



Article 26


The freedom of postal, telegraphic, telephonic and electronic communication is safeguarded and its confidentiality is guaranteed. Communications shall not be censored or their confidentiality breached except in exigencies specified by law and in accordance with procedures and under guarantees prescribed by law.



Article 27


The freedom to form associations and unions on national principles, for lawful objectives and by peaceful means is guaranteed under the rules and conditions laid down by law, provided that the fundamentals of the religion and public order are not infringed. No one can be forced to join any association or union or to continue as a member.



Article 28




a. Individuals are entitled to assemble privately without a need for permission or prior notice, and no member of the security forces may attend their private meetings.




b. Public meetings, parades and assemblies are permitted under the rules and conditions laid down by law, but the purposes and means of the meeting must be peaceful and must not be prejudicial to public decency.



Article 29


Any individual may address the public authorities in writing over his signature. Group approaches to the authorities may only be made by statutory bodies and corporate persons.



Article 30




a. Peace is the objective of the State. The safety of the nation is part of the safety of the Arab homeland as a whole, and its defense is a sacred duty of every citizen. Performance of military service is an honor for citizens and is regulated by law.




b. Only the State may establish the Defense Force, National Guard, and Public Security services. Non-citizens are assigned such tasks only in case of maximum necessity and in the manner prescribed by law.




c. General or partial mobilization shall be regulated by law.



Article 31


The public rights and freedoms stated in this Constitution may only be regulated or limited by or in accordance with the law, and such regulation or limitation may not prejudice the essence of the right or freedom.



Chapter IV. Public Authorities



General Provisions



Article 32




a. The system of government rests on a separation of the legislative, executive and judicial authorities while maintaining cooperation between them in accordance with the provisions of this Constitution. None of the three authorities may assign all or part of its powers stated in this Constitution. However, limited legislative delegation for a particular period and specific subject(s) is permissible, whereupon the powers shall be exercised in accordance with the provisions of the Delegation Law.




b. Legislative authority is vested in the King and the National Assembly in accordance with the Constitution. Executive authority is vested in the King together with the Council of Ministers and Ministers, and judicial rulings are issued in his name, the whole being in accordance with the provisions of the Constitution.



Section 1. The King



Article 33




a. The King is Head of State, and its nominal representative, and his person is inviolate. He is the loyal protector of the religion and the homeland, and the symbol of national unity.




b. The King safeguards the legitimacy of the government and the supremacy of the Constitution and the law, and cares for the rights and freedoms of individuals and organizations.




c. The King exercises his powers directly and through his Ministers. Ministers are jointly answerable to him for general government policy, and each Minister is answerable for the business of his Ministry.




d. The King appoints and dismisses the Prime Minister by Royal Order, and appoints and dismisses Ministers by Royal Decree as proposed by the Prime Minister.




e. The Cabinet Shall be re-formed as aforesaid in this article at the state of each legislative season of the National Assembly.




f. The King appoints and dismisses members of the Consultative Council by Royal Order.




g. The King is the Supreme Commander of the Defence Force. He commands it and charges it with national tasks within the homeland and outside it. The Defence Force is directly linked to the King, and maintains the necessary secrecy in its affairs.




h. The King chairs the Higher Judicial Council. The King appoints judges by Royal Orders, as proposed by the Higher Judicial Council.




i. The King awards honors and decorations in accordance with the law.




j. The King establishes, grants and withdraws civilian and military ranks and other honorary titles by Royal Order, and can delegate others to carry out these functions on his behalf.




k. The currency is issued in the name of the King in accordance with the law.




l. On ascending the throne, the King takes the following oath at a special meeting of the National Assembly:


“I swear by Almighty God that I shall respect the Constitution and the laws of the State, that I shall defend the freedoms, interests and assets of the people, and that I shall safeguard the independence of the nation and the integrity of its territories.”




m. The Royal Court is attached to the King. A Royal Order shall be issued to regulate it. Its budget and the rules for the budget’s control are set by a special Royal Decree.



Article 34




a. In the event of his absence abroad and the inability of the Crown Prince to act for him, the King shall appoint a Deputy by Royal Order to exercise his powers during his period of absence. This Order may include a special regulation for the exercise of these powers on his behalf or may limit their scope.




b. The conditions and provisions of Clause (b) of Article 48 of this Constitution shall apply to the King’s Deputy. If he is a Minister or a member of the Consultative Council or the Chamber of Deputies, he shall not participate in ministerial or parliamentary business during the period he deputizes for the King.




c. Before exercising his powers, the King’s Deputy shall take the oath prescribed in the preceding Article, including the phrase: “and I shall be loyal to the King.” The oath shall be taken in the National Assembly, and if not it shall be taken before the King.


The Crown Prince shall take this oath once, even if he deputizes for the King a number of times.



Article 35




a. The King may amend the Constitution, propose laws, and is the authority for their ratification and promulgation.




b. A law shall be deemed ratified and the King shall promulgate it if six months have elapsed from the date on which it was submitted to him by the Consultative Council and Chamber of Deputies without it being returned to these Chambers for reconsideration.




c. With due regard for the provisions pertaining to amendment of the Constitution, if within the interval prescribed in the preceding clause the King returns to the Consultative Council and the Chamber of Deputies for reconsideration the draft of any law by way of Decree in justification, he shall state whether it should be reconsidered in that same session or the next.




d. If the Consultative Council and the Chamber of Deputies, or the National Assembly, re-approve the draft by a majority of two-thirds of their members, the King shall ratify it, and shall promulgate it within one month of its approval for the second time.



Article 36




a. Aggressive war is forbidden. A defensive war is declared by a Decree which shall be presented to the National Assembly immediately upon its declaration, for a decision on the conduct of the war.




b. A state of national safety or martial law shall be proclaimed only by Decree. In all cases, martial law cannot be proclaimed for a period exceeding three months. This period may not be renewed except with the consent of the majority of the members of the National Assembly present.



Article 37


The King shall conclude treaties by Decree, and shall communicate them to the Consultative Council and the Chamber of Deputies forthwith accompanied by the appropriate statement. A treaty shall have the force of law once it has been concluded and ratified and published in the Official Gazette.


However, peace treaties and treaties of alliance, treaties relating to State territory, natural resources, rights of sovereignty, the public and private rights of citizens, treaties pertaining to commerce, shipping and residence, and treaties which involve the State Exchequer in non-budget expenditure or which entail amendment of the laws of Bahrain, must be promulgated by law to be valid.


Under no circumstances may a treaty include secret clauses which conflict with those openly declared.



Article 38


If between the convening of both the Consultative Council and the Chamber of Deputies sessions, or during the period in which the National Assembly is in recess, any event should occur that requires expediting the adoption of measures that brook no delay, the King may issue relevant Decrees that have the force of law, provided they do not contravene the Constitution.


Such Decrees must be referred to both the Consultative Council and the Chamber of Deputies within one month from their promulgation if the two chambers are in session, or within a month of the first meeting of each of the two new chambers in the event of dissolution or if the legislative term had ended. If the Decrees are not so referred, their legal force shall abate retrospectively without a need to issue a relevant ruling. If they are referred to the two chambers but are not confirmed by them their legal force shall also abate retrospectively.



Article 39




a. The King shall lay down the regulations for implementation of the laws, by Decrees which shall not include amendment or suspension of those laws or exception from their implementation. The law may prescribe a lower instrument than a Decree for promulgation of the regulations necessary for their implementation.




b. The King shall lay down the control regulations and the regulations necessary for the organization of public directorates and departments, by Decrees in a manner which does not conflict with the laws.



Article 40


The King shall appoint and dismiss civil servants, military personnel, and political representatives in foreign States and with international organizations, within the bounds and on the conditions prescribed by law, and shall accredit the representatives of foreign States and organizations.



Article 41


The King may abate or commute a sentence by Decree. A total amnesty may be granted only by law, and shall apply to offenses committed before the amnesty was proposed.



Article 42




a. The King shall issue the Orders for elections to the Chamber of Deputies in accordance with the provisions of the law.




b. The King shall invite the National Assembly to convene by Royal Order, and shall open its proceedings and bring them a close in accordance with the provisions of the Constitution.




c. The King may dissolve the Chamber of Deputies by decree stating the reasons for dissolution, after consulting the presidents of the Consultative Council, the Chamber of Deputies, and the Constitutional Court. The Chamber may not be dissolved for the same reasons again.



Article 43


The King may conduct a popular referendum on important laws and issues connected with the interests of the State. The issue on which the referendum has been held is considered to have been agreed upon if approved by a majority of those who cast their votes. The result of the referendum shall be binding on all and effective from the date it is declared, and it shall be published in the Official Gazette.



Section 2. The Executive Authority



Part 1. Council of Ministers—Ministers



Article 44


The Council of Ministers shall consist of the Prime Minister and a number of Ministers.



Article 45




a. The incumbent of a Ministry must be a Bahraini, aged not less than 30 years by the Gregorian Calendar and must enjoy full political and civil rights. Unless otherwise provided, the provisions pertaining to Ministers apply also to the Prime Minister.




b. The salaries of the Prime Minister and Ministers shall be laid down by law.



Article 46


Before exercising their powers, the Prime Minister and Ministers shall take the oath prescribed in Article 78 of this Constitution before the King.


And the Prime Minister shall present the government policy statement within thirty days of taking the constitutional oath before the Chamber of Deputies, or in its first meeting if it is absent. If the Chamber does not approve the policy statement within thirty days by a majority of its members, the Government shall resubmit the program to the Chamber after making the amendments it determines, within twenty one days from the date of its rejection by the Chamber. If the Chamber rejects it a second time within a period not exceeding twenty one days through a two-thirds majority of its members, the King shall accept the resignation of the cabinet. If the Chamber does not approve the policy statement of the new cabinet, according to the preceding rules and time periods, the King may dissolve the Chamber or accept the resignation of the cabinet and appoint a new one, and the Chamber must decide to accept or reject the program of the Government within the specified period, and if a decision has not been made within the specified period, the Chamber shall be considered to have approved the policy statement.



Article 47




a. The Council of Ministers shall oversee State interests, lay down and follow through the implementation of general government policy, and supervise the course of business in the Government apparatus.




b. The King shall chair those meetings of the Council of Ministers which he attends.




c. The Prime Minister shall supervise performance of the tasks of the Council of Ministers and the course of its business, implement its decisions and coordinate between the various Ministries and integrate their business.




d. Relinquishment by the Prime Minister of his position for any reason shall entail removal of all Ministers from their posts.




e. The deliberations of the Council of Ministers shall be confidential. Its decisions shall be adopted when a majority of its members attend and there is a majority of those attending in favor. In the event of a tied vote, the side on which the Prime Minister’s vote is cast shall prevail. The minority shall abide by the opinion of the majority unless they resign. Council decisions shall be submitted to the King for approval in cases where issue of a relevant Decree is required.



Article 48




a. Each minister shall supervise the affairs of his Ministry and implement the general government policy in that Ministry. He shall also decide the orientation of the Ministry and supervise the putting of it into practice.




b. While in charge of his Ministry, a Minister may not assume any other public office, nor may he even indirectly practice a profession or conduct industrial, commercial or financial business, nor may he participate in contracts concluded by the Government or public institutions, or combine his ministerial position with the membership of the board of directors of any company except as a non-remunerated Government representative. Also during this period the Minister may not purchase or rent a State asset even by way of public auction, nor may he lease, sell, or barter any of his assets to the State.



Article 49


If the Prime Minister or the Minister relinquishes his position for any reason, he shall continue to discharge urgent business of his function until a successor is appointed.



Article 50




a. The law shall regulate public institutions and municipal departmental bodies so as to ensure their independence under State direction and supervision. The law shall ensure the municipal departmental bodies an administer and oversee the services that have a local character and are within their area.




b. The State shall direct public welfare institutions for the public good in a manner consistent with general State policy and the interest of its citizens.



Section 3. The Legislative Authority National Assembly



Article 51


The National Assembly consists of two Chambers: the Consultative Council and the Chamber of Deputies.



Part 1. The Consultative Council



Article 52


The Consultative Council consists of forty members appointed by Royal Decree, in accordance with the procedures, conditions, and the method defined by Royal Decree.



Article 53


A member of the Consultative Council must be a citizen of Bahrain, and for naturalized citizens at least ten years must have elapsed since acquiring their citizenship. He must not be a citizen of another country, with the exception of citizens of the member states the Cooperation Council of the Arab States of the Gulf, on the condition that his Bahraini citizenship be his original citizenship. He must enjoy full civil and political rights, and must be enrolled in an electoral register. His age must not be less than 35 years by the Gregorian calendar on the date of appointment, and he must have the requisite experience or have performed a valuable service to the nation.



Article 54




a. The term of membership of the Consultative Council is four years, and members may be reappointed when their term has expired.




b. If for any reason the place of a member of the Consultative Council becomes vacant before his term is due to expire, the King shall appoint a replacement to serve until the end of the term of his predecessor.




c. Any member of the Consultative Council may ask to be exempted from membership of the Council by applying to the President of the Council, and the President is to submit the request to the King. Membership shall not terminate until the date on which the King accedes to the request.




d. The King shall appoint the President of the Consultative Council for the same period as the Council, and the Council shall elect two Vice-Presidents for each convening period.



Article 55




a. The Consultative Council shall meet when the Chamber of Deputies meets, and the convening period for both Chambers shall be the same.




b. If the Chamber of Deputies is dissolved, sessions of the Consultative Council shall be halted.



Part 2. The Chamber of Deputies



Article 56


The Chamber of Deputies comprises forty members elected by direct, secret general ballot in accordance with the provisions of the law.



Article 57


A member of the Chamber of Deputies must meet the following requirements:







a.
He must be a citizen of Bahrain, and for naturalized citizens at least ten years must have elapsed since acquiring their citizenship. He must not be a citizen of another country, with the exception of citizens of the member states of the Cooperation Council of the Arab States of the Gulf, on the condition that his Bahraini citizenship be the original citizenship. He must enjoy full civil and political rights, and must be enrolled in the in an electoral register.






b.
On the day of his election he must be not less than thirty years of age by the Gregorian Calendar.






c.
He must read and write Arabic fluently.






d.
His membership of the Consultative Council or the Chamber of Deputies must not have been abrogated by decision of the Chamber to which he belonged due to loss of confidence and esteem or for being in breach of duties of membership. However, a person whose membership has been abrogated may put himself forward as a candidate if the legislative season during which the decision to abrogate his membership was taken has elapsed, or if the chamber of which he was a member adopts a decision to cancel the impediment to candidature entailed by abrogation of membership upon expiry of the convening period during which the decision to abrogate his membership was taken.





Article 58


The term of the Chamber of Deputies is four years by the Gregorian Calendar from the date of its first session. Elections for a new Chamber of Deputies shall be held during the last four months of that term, while observing the provisions of Article 64 of the Constitution. A person whose period of membership has ended may be re-elected.


The King may, when necessary, extend the legislative season of the Chamber of Deputies by Royal Order for a period not exceeding two years.



Article 59


Should a seat in the Chamber of Deputies become vacant prior to the end of its term, for any reason, a replacement shall be elected within two months of the Chamber's announcement of the vacancy, and the new member's term shall last for the remaining term of his predecessor.


If the vacancy was caused by the resignation of the member, that member may not nominate himself for the membership in the Chamber during the legislative term in which he tendered his resignation.


If the vacancy occurs within the final six months of the term of the Chamber, a replacement shall not be elected.



Article 60


At its first session the Chamber of Deputies shall choose from among its members a President and two Vice Presidents for the same duration as the Chamber’s term. If the place of any of them falls vacant, the Chamber shall choose a replacement to serve out his term.


In all cases election shall be by an absolute majority of those present. If there is no such majority on the first ballot, the election shall be conducted again between the two who secured the most votes. If a third party tied with the second of the two, he shall participate with them both in the election in the second ballot, and in this case the election shall be by proportional majority. If this proportional majority results in a tie, the Chamber shall choose by lot.


The first session shall be chaired by the eldest member until such time as a President of the Chamber of Deputies is elected.



Article 61


The Chamber shall form the committees necessary for its business during the first week of its annual assembly. These committees may exercise their powers while the chamber is in recess.



Article 62


The Court of Cassation shall have jurisdiction to rule on challenges relating to elections to the Chambers of Deputies, in accordance with the relevant law.



Article 63


The Chamber of Deputies is the authority competent to accept a resignation from its membership. The resignation shall be deemed final only from when the Chamber decides to accept it, and the place shall become vacant from the date of that acceptance.



Article 64




a. If the Chamber of Deputies is dissolved, elections for a new Chamber of Deputies must be held not later than four months from the date of dissolution. If elections are not held during that period the dissolved Chamber of Deputies shall regain its full constitutional powers, and meets immediately as though the dissolution never occurred, and shall continue its business until a new Chamber is elected.




b. Notwithstanding the preceding clause, the King may defer election of the chamber of Deputies if there are compelling circumstances whereby the Council of Ministers considers holding elections is not possible.




c. If the compelling circumstances mentioned in the preceding clause continue, the King, taking the opinion of the Council of Ministers, may restore the dissolved Chamber of Deputies and invite it to convene. This Chamber of Deputies shall be regarded as extend from the date of promulgation of the Royal Decree restoring it. It shall exercise its full constitutional powers. The provisions of this Constitution shall apply to it including those pertaining to completion of the Chamber’s term and dissolution. The session the Chamber holds in such a case shall be regarded as its first session irrespective of the date of its commencement.



Article 65


Upon a request signed by at least five members of the Chamber of Deputies, any minister may face interpellation regarding matters within his purview.


The interpellation must be conducted in accordance with the terms and conditions determined by the rules of procedure of the Chamber of Deputies.


The interpellation shall be held in the Chamber, unless a majority of its membership elects to hold it in the committee concerned. This shall occur at least eight days after the date the request was submitted, unless the minister requests the interpellation be expedited.


The interpellation may lead to a vote of confidence in the minister, in accordance with the procedures defined by Article (66) of this constitution.



Article 66




a. Each Minister shall be responsible to the Chamber of Deputies for the business of his Ministry.




b. A question of confidence in a Minister may be put forward only at his own wish or upon an application signed by at least ten members of the Chamber of Deputies following the debate of the question put to him, and the Chamber may not give its decision on the application until seven days after its submission.




c. If the Chamber of Deputies decides by a majority of two-thirds of its members to give a vote of no-confidence in a Minister, he shall be regarded as having withdrawn from the Ministry from the date of the no-confidence vote, and he shall submit his resignation forthwith.



Article 67




a. The subject of confidence in the Prime Minister shall not be raised in the Chamber of Deputies.




b. If at least ten members of the Chamber of Deputies submit a request with cause regarding the inability to cooperate with the Prime Minister, and the majority of the members of the Chamber approve, the request shall be forwarded to the secretariat of the Chamber for deliberation and submission to the Chamber in a period not exceeding two weeks from the date of its receipt.




c. The Chamber of Deputies may not decide on the matter of cooperation with the Prime Minister before seven days from the date the request was submitted to it by the secretariat of the Chamber.




d. If the Chamber of Deputies approves by a two-thirds majority vote of its membership the motion of inability to cooperate with the prime minister, the matter is submitted to the King for judgment on whether the Prime Minister shall be removed from his post and a new cabinet appointed, or the Chamber of Deputies shall be dissolved.



Article 68




a. The Chamber of Deputies may submit written demands to the Government on general matters, and the Government must respond in writing within six months, and if compliance is not possible, to explain the reasons.




b. Upon a request signed by at least five members of the Chamber of Deputies, a general topic may be submitted for deliberation and to request clarification on Government policy, and for exchanging opinions, according to the rules of procedure of the Chamber.


The secretariat of the Chamber shall append the request to the agenda of the first meeting following the receipt of the request for the Chamber to rule on the matter without deliberation.



Article 69


The Chamber of Deputies may at any time form commissions of inquiry or delegate one or more of its members to investigate any matter coming within the powers of the Chamber stated in the Constitution, and the commission or member is to present the findings of the inquiry not later than four months from the date of commencement of the inquiry.


Ministers and all State employees are to provide such testimony, documents and statements as are asked of them.



Part 3. Provisions Common to Both Chambers



Article 70


No law shall be promulgated unless approved by both the Consultative Council and the Chamber of Deputies, or the National Assembly as the situation demands, and ratified by the King.



Article 71


The National Assembly shall convene on the second Saturday in the month of October unless the King decides to invite it to convene before this date.



Article 72


The normal convening period for both the Consultative Council and the Chamber of Deputies shall last for at least seven months, and this convening period may not be closed before the budget is approved.



Article 73


As an exception to the provisions of the two foregoing Articles, the National Assembly shall convene on the day following the expiry of one month from the date of appointment of the Consultative Council or election of the Chamber of Deputies whichever occurs later, unless the King decides to invite it to convene before that date.


If the date of convening the National Assembly in that period is later than the annual date prescribed in Article 71 of the Constitution, the convening period prescribed in Article 72 of the Constitution shall be reduced by the amount of the difference between the two aforesaid dates.



Article 74


The King shall inaugurate the ordinary convening period of the National Assembly with a royal address. He may delegate the Crown Prince or whomever he decides to inaugurate the convening period and deliver the royal address on his behalf. Each of the two chambers shall choose a committee from among its members to prepare the draft reply to the address, and each chamber shall submit its reply to the King after it is approved.



Article 75


Both the Consultative Council and the Chamber of Deputies shall be called, by Royal Decree, to meet in extraordinary session if the King deems it necessary, or if so requested by a majority of members of either chamber.


When in extraordinary session the two chambers may not consider matters other than those for which it has been called to convene.



Article 76


The King shall declare ordinary and extraordinary convening periods closed by Royal Order.



Article 77


Any meeting of the Consultative Council or the Chamber of Deputies which is not held at the prescribed time and place shall be null and void and decisions taken thereat shall be invalid.



Article 78


Every member of the Consultative Council or the Chamber of Deputies shall take the following oath in public session, prior to pursuing their work in the Chamber or its committees:


“I swear by Almighty God that I shall be loyal to the country and the King, shall respect the Constitution and the laws of the State, shall defend the freedoms, interests and assets of the people, and shall perform my work honestly and sincerely.”



Article 79


Sessions of the Consultative Council and the Chamber of Deputies shall be open to the public. They may be held in secret at the request of the Government, the President of the Chamber, or ten members, and the request shall be debated in secret session.



Article 80


For a meeting of both the Consultative Council or the Chamber of Deputies to be valid, a quorum of more than half the members of each chamber must be present. Decisions shall be taken on an absolute majority of members present, except in cases where a special majority is stipulated. In the event of a tied vote, the matter shall be decided in favor of the side that includes the President of the chamber. If the voting relates to the Constitution, voting shall be conducted by calling upon members by name.


If there is a lack of quorum for either chamber to convene on two successive occasions, the meeting of the chamber shall be deemed valid provided that the number of members attending is not less than one quarter of the chamber’s members.



Article 81


The Prime Minister shall present bills to the Chamber of Deputies, which is entitled to pass, amend or reject the bill. In all cases the bill shall be referred to the Consultative Council, which is entitled to pass, amend or reject the bill or to accept any amendments which the Chamber of Deputies had introduced to the bill, or had rejected or amended them. However, priority of debate shall always be given to bills and proposals put forward by the Government.



Article 82


If the Consultative Council does not approve a bill passed by the Chamber of Deputies, whether the Consultative Council’s decision involves rejection, amendment, deletion or addition, the President of the Council shall return it to the Chamber of Deputies for reconsideration.



Article 83


If the Chamber of Deputies approves a bill as it was received from the Consultative Council, the President of the Chamber of Deputies shall forward it to the Prime Minister within a period not exceeding two weeks for submission to the King.



Article 84


The Chamber of Deputies may reject any amendment made to a bill by the Consultative Council, and may insist on its previous decision without introducing any new amendments to the bill. In such a case the bill shall be returned to the Consultative Council for reconsideration. The Consultative Council may accept the decision of the Chamber of Deputies or insist on its previous decision.



Article 85


Should the two Chambers disagree over a bill twice, the National Assembly, presided over by the President of the Chamber of Deputies, shall convene for deliberation on the disputed clauses, and the bill shall require the approval of the majority of the members of the National Assembly present. If the bill is rejected in this manner, it may not be submitted to the National Assembly again during the same legislative session.



Article 86


In all cases in which a bill is approved, the President of the Chamber of Deputies shall submit it in a period not exceeding two weeks to the Prime Minister for submission to King.



Article 87


Every bill that regulates economic or financial matters, and the Government requests its urgent consideration, shall first be submitted to the Chamber of Deputies so that it takes a decision on it within fifteen days. When that period elapses, the bill is presented to the Consultative Council with the opinion of the chamber of Deputies if there is such an opinion, so that the Consultative Council decides on it within a further period of fifteen days. If the two Chambers should disagree on the bill in question, the matter is referred to the National Assembly for a vote on it within fifteen days. If the National Assembly does not reach a decision on it within that period, the King may issue the bill as a Decree that has the force of a law.



Article 88


The Prime Minister may deliver a statement before the Chamber of Deputies or the Consultative Council or any of their committees on a matter within their competence, and he may delegate a Minister to do so, and the Chamber or committee shall discuss the statement and deliver their remarks on it.



Article 89




a. A member of either the Consultative Council or the Chamber of Deputies represents the people and cares for public interest. He shall not come under the sway of any authority in his work in the either chamber or its committees.




b. No member of the Consultative Council or the Chamber of Deputies shall be called to account for expressing his opinions or ideas in the Council or its committees unless the opinion expressed is prejudicial to the fundamentals of the religion or the unity of the nation, or the mandatory respect for the King, or is defamatory of the personal life of any person.




c. Other than in case of flagrante delicto, it shall be impermissible during the convening period for any detention, investigation, search, arrest or custodial procedures or any other penal action to be taken against a member except with the permission of the chamber of which he is a member. Outside the convening period, permission must be sought from the President of the relevant chamber.


The non-issue of a decision by the chamber or its President on the permission which is being sought within one month from the date of receipt of the request shall be regarded as permission.


The chamber must be informed of any measures which may be taken under the preceding paragraph while it is convened, and it must invariably be informed at its first session of any action taken against a member during the chamber’s annual recess.



Article 90


The King may be Royal Order postpone the convening of the National Assembly for not more than two months, and such postponement shall not be repeated more than once in any one convening period. The period of postponement shall not be counted within the convening period provided by Article 72 of this Constitution.



Article 91


Every member of the Chamber of Deputies may submit questions in writing to the Ministers for clarification on matters within their competence, and the questioner alone may respond once to the answer, and if the Minister's response adds anything new, the questioner may comment again.


The question may not related to an interest of the questioner or his relatives to the fourth degree, or be made proxy.



Article 92




a. Fifteen members of the Consultative Council or the Chamber of Deputies have the right to request an amendment to the constitution, and any member of either Chamber has the right to propose laws, and all laws shall be submitted to the committee within that Chamber under whose purview the proposal falls for deliberation and to express their opinion, and should the committee approve the proposal, it shall forward it to the Government for restatement as a draft constitutional amendment or bill, for resubmission to the Chamber of Deputies within six months at most from the date it received it.




b. Any proposal for a law which has been presented in accordance with the preceding paragraph and rejected by the Chamber to which it was presented may not be re- represented during the same convening period.



Article 93


The Prime Minister and Ministers may attend sessions of the Consultative Council and Chamber of Deputies, and both chambers shall listen to the Prime Minister and Ministers whenever they ask to speak. They may co-opt such senior officials or their deputies as they may wish.


A chamber may require the competent Minister to attend when a matter relating to his Ministry is being debated.



Article 94




a. The regulations for the course of business in both the Consultative Council and the Chamber of Deputies and their committees, and the principles governing debate, voting, questioning, cross-examination and all the powers prescribed in the Constitution shall be prescribed by law, and similarly the penalties for a member being in breath of regulations or failing to attend chamber or committee sessions without acceptable excuse.




b. Each chamber may add to the law that regulates it such supplementary provisions as it sees fit.



Article 95


Maintenance of order within the Consultative Council and Chamber of Deputies is a matter for its President. Guards shall be allocated to each chamber and they will receive their orders from the chamber’s President.


No armed force may enter either chamber of the National Assembly or remain in the vicinity of its doors unless so requested by its President.



Article 96


The remuneration of members of the Consultative Council and Chamber of Deputies shall be laid down by law. If this remuneration is amended, such amendment shall not take effect until the start of the next legislative season.



Article 97


Membership of the Consultative Council and Chamber of Deputies may not be combined, nor may membership of either chamber be combined with the assumption of public office.


Other cases of non-combination shall be prescribed by law.



Article 98


During his period of membership a member of the Consultative Council or the Chamber of Deputies may not be appointed to the board of directors of a company or participate in contracts concluded by the Government or public institutions except in those cases prescribed by law.


Nor during that period may he purchase or rent a State asset, or lease, sell or barter any of his assets to the State, unless by way of public auction or invitation to tender or application of the regulations governing expropriation in the public interest.



Article 99


If a state of incompetence arises with respect to a member of Consultative Council and the Chamber of Deputies during his membership, his membership shall be abrogated, and his place become vacant on a decision taken by two-thirds of the members of the chamber of which he is a member. The membership of a member of the Consultative Council or Chamber of Deputies may also be abrogated for loss of confidence of esteem or for being in breach of the duties of membership. A decision to abrogate membership must secure a two-thirds majority of the members of the chamber of which he is a member. If taken by the Consultative Council, the decision shall be submitted to the King for approval.



Article 100


Members of the Consultative Council and Chamber of Deputies shall be awarded medals or decorations during their term of membership.



Part 4. Provisions on the Convening of the National Assembly



Article 101


In addition to the occasions when both chambers of Consultative Council and Chamber of Deputies, that is the National Assembly, convene as a congress under the Constitution, the King may call such a meeting of his own initiative or at the request of the Prime Minister.



Article 102


The President of the Chamber of Deputies presides over meetings of the National Assembly, and in his absence the President of the Consultative Council shall take his place, followed by the First Deputy of the President of the Chamber of Deputies, followed by the First Deputy of the President of the Consultative Council.



Article 103


Other than in cases in which a special majority is specified by the constitution, the meetings of the National Assembly shall not be considered valid except with the attendance of a majority of each Chamber, and if the quorum is not reached two consecutive times, the meeting shall be considered valid, on condition that at least a quarter of the membership of each Chamber is in attendance. Motions are approved by a majority of members present, and if votes are equal, the side wins which has the vote of the president.



Section 4. The Judicial Authority



Article 104




a. The honor of the judiciary, and the probity and impartiality of judges, is the basis of government and the guarantee of rights and freedoms.




b. No authority shall prevail over the judgment of a judge, and under no circumstances may the course of justice be interfered with. The law guarantees the independence of the judiciary, and the law shall lay down the guarantees of judges and the provisions pertaining to them.




c. The law shall lay down the provisions pertaining to the Public Prosecution Office, the tasks of the office for delivery of formal legal opinions, the preparation of legislation, State representation before the law, and personnel employed on such matters.




d. The provisions governing advocacy shall be regulated by law.



Article 105




a. The various types and degrees of the courts shall be regulated by law, and the law shall state their functions and jurisdiction.




b. The law shall regulate the military judiciary and define its competencies in the Bahrain Defense Force, the National Guard, and the General Security Forces.




d. A Higher Judicial Council shall be established by law to supervise the smooth running of work in the courts and their supporting organs. The powers of the Higher Judicial Council in the functional affairs of judicial personnel and the Public Prosecution Office shall be prescribed by law.



Article 106


A Constitutional Court shall be established, and shall comprise a President and six members, all of whom are appointed by a Royal Order for a period specified by the law. The court’s area of competence is to watch over the constitutionality of laws and statutes.


The law shall state the regulations that ensure that the members of the Court are not liable to dismissal, and specifies the procedures that are followed before the Court. The law shall guarantee the right of the Government, Consultative Council, the Chamber of Deputies and notable individuals and others to challenge before the Court the constitutionality of laws and statutes. A ruling by the Court that a text in a law or a statute is unconstitutional shall have a direct effect, unless the Court specifies a subsequent date for the purpose. Thus if the Court’s rule on unconstitutionality is related to a text in the penal code then the convictions made on the basis of such a text are deemed null and void.


The King may refer to the Court any draft laws before they are adopted to determine the extent of their agreement with the Constitution. The Court’s determination is binding on all State authorities and on everyone.



Chapter V. Financial Affairs



Article 107




a. Public taxes shall only be established, amended and abolished by law, and persons shall only be exempted from paying them wholly or in part in those cases prescribed by law. A person may only be instructed to pay other taxes, duties and costs within the bounds of the law.




b. The provisions governing the collection of taxes, duties and other public monies, and the procedures for their disbursement, shall be prescribed by law.




c. The provisions governing the maintenance and management and the terms for the disposition of State property, and the limits within which any part of such property may be assigned shall be prescribed by law.



Article 108




a. Public loans shall be contracted by law. The State may lend or guarantee a loan by law within the credit limits prescribed for the purpose in the Budget Law.




b. Local bodies such as municipalities or public institutions may lend, borrow or guarantee a loan in accordance with the laws relevant to them.



Article 109




a. The financial year shall be prescribed by law.




b. The Government prepares the draft budget, including the state revenues and expenses, and presents it to the Chamber of Deputies and the Consultative Council at least two months prior to the end of the fiscal year. Following the submission of the draft budget, the financial committees of either Chamber shall meet in a joint session to discuss the draft budget with the Government, following which each committee submits a separate report to its Chamber. The draft budget is presented to the Chamber of Deputies for discussion and then submitted to the Consultative Council for review in accordance with the constitution, and amendments to the draft budget are possible in agreement with the Government.




c. Discussion of the draft budget is on the basis of the itemization contained therein. A budget may be prepared for two years at the most, and none of the public revenues may be assigned to an expense without a law.




d. The State general budget shall be promulgated by law.




e. If the Budget Law is not promulgated before the beginning of the financial year, the previous budget shall be adheres to until the law’s promulgation, and revenue shall be collected and expenditure disbursed in accordance with the laws in force at the end of that year.




f. Under no circumstances may the maximum estimates of expenditure stated in the Budget Law and laws in amendment thereof be exceeded.



Article 110


Any disbursement which is ex-budget or in excess of the budget estimates must be made by operation of law.



Article 111




a. Particular sums of money may be allocated to more than one financial year by law if the nature of the disbursement so requires. The approbation for each, as decided by the aforesaid law, shall be tabled in the successive annual budgets of the State.




b. An exceptional budget running for more than one financial year may also be allocated for the disbursement referred to in the preceding clause.



Article 112


The Budget Law may not contain any wording establishing a new tax, increasing existing tax, or amending an existing law, or avoiding the promulgation of a law on a matter for which the Constitution provides that it shall be regulated by law.



Article 113


The final account of the financial affairs of the State for the year elapsed shall be submitted firstly to the Chamber of Deputies during the five months following the end of the financial year. It shall be approved by a decision rendered by both the Consultative Council and Chamber of Deputies, accompanied by their observations, and shall be published in the Official Gazette.



Article 114


The provisions pertaining to independent public budgets, their appendices, and their final accounts, shall be laid down by law, and they shall be subject to the provisions governing the State budget and its final account. The provisions governing the budgets and final accounts of municipalities and local public institutions shall also be laid down by law.



Article 115


The Government presents to the Chamber of Deputies and the Consultative Council, along with the draft budget, a statement of the financial and economic situation of the state, and of the measures taken to implement the existing budget, and its effects on the proposed budget.



Article 116


A Financial Control Office shall be established by law, and the law shall guarantee its independence. It shall assist the Government and the Chamber of Deputies in controlling the collection of State revenues and the disbursement of its expenditure within the budget limits. The Office shall submit an annual report on its business, with its observations, to both the Government and the Chamber of Deputies.



Article 117




a. Any commitment to exploit a natural resource or a public utility shall be only by operation of law and for a limited time. The preliminary procedures shall ensure that the search and exploration work are facilitated and that openness and competition are realized.




b. Any monopoly shall only be awarded by law and for a limited time.



Article 118


The law shall regulate cash and the banks, and shall regulate weight, measures and standards.



Article 119


The law shall regulate emoluments, pensions, compensation, relief and remuneration being a charge on the State Treasury.



Chapter VI. General and Final Provisions



Article 120




a. The conditions for amending any rules of this constitution are the approval of the amendment by two-thirds majorities of the memberships of the Chamber of Deputies and the Consultative Council, and the validation of the King, with the exception of Article (35 Items b, c, d) of this constitution. Should either chamber refuse the intention or text of the amendment, the National Assembly shall convene in the attendance of two-thirds of its membership to discuss the draft amendment, and the condition for approving the draft amendment is the approval of two-thirds of its members.




b. If an amendment to the Constitution is refused, it may not be re-submitted earlier than one year from that refusal.




c. It is not permissible to propose an amendment to Article 2 of this Constitution, and it is not permissible under any circumstances to propose the amendment of the constitutional monarchy and the principle of inherited rule in Bahrain, as well as the bi-cameral system and the principles of freedom and equality established in this Constitution.




d. The powers of the King stated in this Constitution may not be proposed for amendment in an interval during which another person is acting for him.



Article 121




a. The application of this Constitution does not breach the treaties and agreements which Bahrain has concluded with states and international organizations.




b. Exceptionally to the provisions of the second clause of Article 38 of this Constitution, all laws, laws by Decrees, Decrees, statutes, orders, edicts and circulars that have been issued and are in force prior to the first meeting convened by the National Assembly remain proper and valid, unless amended or rescinded in accordance with the regulations prescribed in this Constitution.



Article 122


Laws are published in the Official Gazette within two weeks of their issue, and are enforced one month after the date of their publication, and this period may be shortened or prolonged if the law specifically prescribed it.



Article 123


It is impermissible to suspend any provision of this Constitution except during the proclamation of martial law, and within the limits prescribed by the law. It is not permissible under any circumstances to suspend the convening of the Consultative Council or the Chamber of Deputies during that period or to infringe upon the immunity of their members, or during the proclamation of a state of national safety.



Article 124


The provisions of the laws apply only to what occurs from the date the laws came into force, and have no retroactive effect. The law may state, in articles other than those pertaining to the penal code, that its provisions have a retroactive effect, with the agreement of the majority of the members of both the Consultative Council and the Chamber of Deputies, or if circumstances require it, the National Assembly.



Article 125


The amended Constitution shall be published in the Official Gazette, and shall be effective from the date of its publication.

